Citation Nr: 0531747	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  05-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1954 to December 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The record reflects that the veteran requested a Travel Board 
hearing in February 2005.  However, the veteran indicated 
that he no longer wanted a Board hearing later that same 
month.  Accordingly, the veteran's hearing request is 
withdrawn.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran demonstrated Level II and Level III hearing 
acuity in his right ear and Level III hearing acuity in his 
left ear on VA audiological examinations.

3.  The veteran's service-connected bilateral sensorineural 
hearing loss does not demonstrate a level of impairment that 
warrants a compensable evaluation under VA regulations and 
has not been shown to result in interference with normal 
employability. 


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected bilateral sensorineural hearing loss have 
not been met or approximated.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 
3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in June 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the June 2004 VCAA notice advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  
Furthermore, the Board observes that the June 2004 VCAA 
notice specifically asked the veteran to send any evidence in 
his possession that pertained to his claim.  

The Board notes that the RO granted service connection for 
the veteran's bilateral sensorineural hearing loss disability 
in an August 2004 rating decision and awarded the veteran a 
noncompensable rating.  The veteran expressed disagreement in 
his October 2004 Notice of Disagreement (NOD) and appeals the 
initial evaluation the RO assigned for this disability.  
Review of the record indicates that the veteran was not 
advised of the VCAA with respect to the "down-stream 
question" of the degree of disability regarding the 
veteran's bilateral hearing loss.  In VAOPGCPREC 8-03, the VA 
General Counsel noted that although it appeared that an NOD 
that first raised an issue satisfied the 38 C.F.R. § 3.1(p) 
definition of application, he did not interpret 38 C.F.R. 
§ 3.1(p) as requiring 38 U.S.C.A. § 5103(a) notice upon 
receipt of an NOD raising a new issue.  VAOPGCPREC 8-03 p. 3.  
The General Counsel, however, noted that under 38 U.S.C.A. 
§ 7105(d)(1), upon receipt of an NOD in response to a 
decision on a claim, the agency of original jurisdiction must 
take development or review action it deems proper under 
applicable regulations.  VAOPGCPREC 8-03 p. 3-4.  In this 
regard, the Board notes that a Decision Review Officer (DRO) 
reconsidered the initial evaluation assigned for the 
veteran's service-connected bilateral hearing loss on a de 
novo basis in November 2004, March 2005, and July 2005.  In 
each instance, a noncompensable disability rating was 
continued.  

Furthermore, the RO provided the veteran with a copy of the 
August 2004 rating decision, the November 2004 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOC) dated in March 2005 and July 2005, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach the decision.  The November 2004 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

The Board also finds that VA has fulfilled its statutory duty 
to assist.  The RO afforded the veteran VA audiological 
examinations in July 2004 and June 2005.  The RO also 
obtained pertinent VA treatment records and associated them 
with the claims file.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.   


II.	Evidence

The veteran contends that he is entitled to a compensable 
rating for his bilateral sensorineural hearing loss.  In his 
January 2005 VA Form 9, the veteran explained that he felt 
entitled to a rating of 20 or 30 percent for his bilateral 
hearing loss.    

The service medical records show that the whispered voice 
test revealed that the veteran demonstrated a hearing acuity 
of 15/15 in both ears while in service.  

The veteran's DD Form 214 shows that he served as an armor 
crewman.  

A November 2003 VA treatment record reveals that the veteran 
was found to have a hearing loss and exhibited audiometric 
data, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
65
80+
LEFT
40
45
60
75
80



A February 2004 VA treatment record shows that the veteran 
demonstrated audiometric data, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
65
70
LEFT
30
40
55
70
70

It is also noted that the veteran had word recognition of 76 
percent in his right ear and 100 percent in his left ear 
using the monitored live voice (MLV) test.  


The veteran underwent a VA audiological examination in July 
2004.  Audiometric results were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
65
70
LEFT
35
40
50
75
75

Puretone threshold averages were noted as 54 for the right 
ear and 60 for the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 90 percent in the left ear.

The veteran also submitted a private audiogram in February 
2005. The audiological examination report shows pure tone 
thresholds exhibited by the veteran depicted by graph.  They 
were not interpreted in decibels for each frequency depicted 
in the audiogram.   

In April 2005, the veteran presented to a VA clinic with 
complaints of hearing aid feedback and an audiological 
examination was performed.  The audiogram shows that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
70
75
LEFT
45
50
60
75
80


During the June 2005 VA audiological examination, the veteran 
again exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
70
75
LEFT
45
50
60
75
80

Puretone threshold averages were 63.75 for the right ear and 
66.25 for the left ear.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and of 88 
percent in the left ear.  


III.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005). 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2005).  
  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85 (2005).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2005).


IV.	Analysis

The veteran's bilateral sensorineural hearing loss is 
currently assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.85, Diagnostic Code 6100.  Hearing loss is 
evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100, Tables VI, VIA, VII of VA's rating schedule.  

At the July 2004 VA audiological examination, the veteran 
demonstrated Level II hearing acuity in the right ear with a 
puretone threshold average of 54 and speech discrimination 
score of 88 percent.  The veteran demonstrated Level III 
hearing acuity in the left ear with a puretone threshold 
average of 60 and speech discrimination score of 90.  Table 
VII (Diagnostic Code 6100) advises that a 0 percent 
disability rating is appropriate for the hearing impairment 
revealed in this examination.  38 C.F.R. § 4.85 (2005).  

At the June 2005 VA audiological examination, the veteran 
demonstrated Level III hearing acuity in the right ear with a 
puretone threshold average of 64 and speech discrimination 
score of 86 percent.  The veteran demonstrated Level III 
hearing acuity in the left ear with a puretone threshold 
average of 66 and speech discrimination score of 88.  Table 
VII (Diagnostic Code 6100) again advises that a 0 percent 
disability rating is appropriate for the hearing impairment 
revealed in this examination.  38 C.F.R. § 4.85 (2005).  The 
Board observes that the veteran demonstrated the same 
audiometric results in April 2005; however, no Maryland CNC 
speech discrimination scores are apparent in the VA treatment 
record.    

Moreover, the veteran's bilateral hearing loss has not been 
shown to demonstrate the exceptional patterns of hearing 
impairment described under 38 C.F.R. § 4.86.  Therefore, the 
Board finds that the veteran's bilateral hearing loss more 
closely approximates the criteria for the currently assigned 
noncompensable rating and entitlement to an increased rating 
on a schedular basis is not warranted.  

The Board acknowledges that the veteran submitted a private 
audiological examination in February 2005.  However, the 
Board is precluded from applying these results to the 
criteria of 38 C.F.R. § 3.385 (2005) in order to determine 
the severity of the veteran's current hearing loss.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  

In addition, the Board notes that the word recognition scores 
reported in the February 2004 VA treatment record were based 
on a MLV test, rather than the Maryland CNC test as required 
by 38 C.F.R. § 4.85.  As a result, those scores can not be 
applied to the rating criteria.  

The Board further notes that there is no evidence of record 
that the veteran's bilateral hearing loss warrants a higher 
rating based on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2005).  Any limits on the veteran's employability 
due to his hearing loss have been contemplated in a 
noncompensable rating.  The evidence also does not reflect 
that the veteran's service-connected disability has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment.  Thus, the record 
does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards that 
would warrant the assignment of an extraschedular rating.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.     

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim for an 
increased rating and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to an initial compensable rating for the 
veteran's service-connected bilateral sensorineural hearing 
loss is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


